REASONS FOR ALLOWANCE
Application Status
This action is responsive to Applicant’s amendments filed 11/22/2021.
Claims 1-8, 10-18, 20, and 26-27 are currently pending. 
Allowable Subject Matter
Claims 1-8, 10-18, 20, and 26-27 are allowed.
The following is an Examiner’s statement of reasons for allowance for claims 1, 26, and 27: The prior art has been found to disclose related packaging machines for making capsules (e.g. see previous office action and the prior art made of record). For example, Bianchi US 9,708,086 teaches a packaging machine (100) for making capsules (FIG. 2) of the type comprising a container (2) having an inlet opening (at 6) and a bottom (3) and at least one substantially disc-shaped element (6) associated with the container, the machine comprising first movement device (9) by which the containers are directed along a predetermined path in a feed direction (A); second movement device (29/30) by which a continuous web (S) for defining the disc-shaped elements is moved along a second predetermined path; a cutoff station (11) where the disc-shaped elements are cut from the continuous web and which is positioned along the second predetermined path and comprising cutting device (19) for cutting the disc-shaped elements; an associating station (12) where the disc-shaped elements are associated with the containers and which is positioned along the predetermined path, the associating station being distinct from the cutoff station (11), the machine comprising first transfer device (16) by which the disc-shaped elements are transferred from the cutoff station to the associating station and which operate between the cutoff station and the associating station, the machine wherein the cutoff station comprises second transfer device (e.g. 18 guides/transfers elements 8 to first transfer device 16) by which the disc-shaped elements are transferred from the cutting device to the first transfer device. However, in combination with the above, the prior art fails to disclose the following features of claims 1, 26, and 27: “wherein the associating station comprises a plurality of associating pickup and feed elements, each including a feed surface configured for transferring a corresponding disc-shaped element from the first transfer device to a corresponding container in the first movement device” (claim 1); “wherein the cutoff station comprises a second transfer device by which the disc-shaped elements are transferred from the at least one cutter to the first transfer device; wherein the second transfer device comprises a plurality of cutoff pickup and feed elements, each including a feed surface configured for transferring a corresponding disc- shaped element to the first transfer device, each cutoff pickup and feed element being inserted in a corresponding one of the at least one cutter and being movable between a raised, rest position and a lowered position for transferring the disc-shaped element to the first transfer device” (claim 26); and “wherein the at least one cutter comprises a plurality of cutters each for cutting a corresponding disc-shaped element, the cutters being positioned relative to each other in a first predetermined configuration; 11Application # : 16/423,911 Applicant : Massimo SCRIVANI Filed: May 28, 2019 the associating station comprising a plurality of associating pickup and feed elements, each including a feed surface configured to feed the disc-shaped elements to the containers in an application direction, the associating pickup and feed elements being positioned relative to each other in a second predetermined configuration; the first transfer device comprising a positioning device including at least one positioning surface configured for positioning the disc-shaped elements and which are movable between a first operating position for receiving the disc-shaped elements and a second operating position for releasing the disc-shaped elements, the at least one positioning surface comprising a plurality of pockets for the disc-shaped elements, the pockets being positioned in the first configuration at the cutoff station and in the second configuration at the associating station” (claim 27). 
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731